United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3838
                                   ___________

Bobbie J. Parette; Howard P. Parette;  *
Emily Jane Parette; Louise Parette     *
Gooden; Richard Gooden,                *
                                       *
            Appellants,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Bart Virden; Stewart Nelson; City of   * Eastern District of Arkansas.
Morrilton, Arkansas; Morrilton         *
Wastewater Utility Commission, also *        [UNPUBLISHED]
known as Morrilton Wastewater          *
Committee; Burt Henderson; Lorne       *
McKey; Greg Flowers; Dean Gentry;      *
Perry Brown,                           *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: March 7, 2006
                                Filed: April 3, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Bobbie Parette, Howard Parette, Emily-Jane
Parette, Louise Parette Gooden, and Richard Gooden (collectively, appellants) appeal
from an order of the district court1 granting summary judgment in favor of the City of
Morrilton, Arkansas (City), City Attorney Bart Virden, City Mayor Stewart Nelson,
and the Morrilton Wastewater Committee (MWC) and its members (collectively,
defendants). We affirm.

       Appellants each held an interest in a one-acre parcel of land in Conway County,
Arkansas. In their Second Amended Complaint, they alleged that, by initiating
proceedings to condemn the one-acre parcel, defendants violated their Fourteenth
Amendment procedural and substantive due process and equal protection rights, and
violated 18 U.S.C. § 1962(c) (the Racketeer Influenced and Corrupt Organizations Act
(RICO)). Appellants sought compensatory and punitive damages totaling over $1.5
million. Richard Gooden also requested declaratory relief.

       With respect to the due process and RICO claims, we hold upon de novo review
that, even viewing the evidence in the light most favorable to plaintiffs, it cannot
genuinely be disputed that City Attorney Virden was merely performing duties that
were integrally a part of the judicial process when he engaged in the challenged
conduct, and he is therefore entitled to absolute immunity. See Dornheim v. Sholes,
430 F.3d 919, 925 (8th Cir. 2005) (absolute immunity from civil rights suit applies
where official was performing duties that were integrally part of judicial process,
provided function was granted immunity under common law at time § 1983 was
enacted); In re Castillo, 297 F.3d 940, 947-48 (9th Cir. 2002) (applying absolute
quasi-judicial immunity under § 1983 to bankruptcy trustee and her assistant and
noting many contexts in which immunity doctrine was traditionally extended under
common law, including eminent domain (citing Burns v. Reed, 500 U.S. 478, 499-500
(1991) (Scalia, J., concurring in part and dissenting in part))); see also Wertish v.
Krueger, 433 F.3d 1062, 1064 (8th Cir. 2006) (de novo standard of review); Auman


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-
v. United States, 67 F.3d 157, 161-62 (8th Cir. 1995) (appellate court reviews
judgments, not opinions, and may affirm on any ground supported by record
regardless of whether counsel urged it or district court considered it).

       The appellants' RICO claims against the other defendants fail for failure to
produce sufficient evidence that they have standing to pursue such a claim or of acts
of racketeering. Asa-Brandt, Inc. v. ADM Investor Servs., Inc., 377 F.3d 738, 752
(8th Cir 2003) (requirements for establishing standing to make RICO claim and for
satisfying the elements of a RICO claim).

        The appellants' also allege violations of both substantive and procedural due
process. Both claims fail for failure to demonstrate that there was a deprivation of a
constitutionally-protected liberty or property interest. See Creason v. City of
Washington, 435 F.3d 820, 824 (8th Cir. 2006) (process for analyzing substantive due
process claim); Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir. 2004) (to prevail on
substantive due process claim plaintiff must show "deliberate indifference to a
constitutional right in a manner that shocks the conscience"); Williams v. Nix, 1 F.3d
712, 717 (8th Cir. 1993) (procedural due process applies only to property and liberty
interests encompassed by the 14th Amendment, and while those interests may be
created by state laws and policies, violations of those laws or policies, without more,
are not violations of federal due process rights).

      We additionally note the undisputed fact that the City voluntarily dismissed the
condemnation proceedings while they were still pending, which rendered moot
Richard Gooden’s request for declaratory relief. See Smith v. Hundley, 190 F.3d 852,
855 (8th Cir. 1999) (§ 1983 action for declaratory relief was subject to dismissal
where change in circumstances rendered controversy moot and there was no
reasonable expectation that same complaining party would be subject to same action
again).



                                         -3-
       Regarding the equal protection claim, we agree with the district court that there
was no genuine issue of material fact and defendants were entitled to judgment as a
matter of law. Appellants' only evidence of an equal protection violation was Mayor
Nelson’s deposition testimony in which he recalled two entirely different cases where
landowners sued the City for using property without an easement, and a third case in
which the City negotiated with a landowner to purchase property for a completely
different type of public use. Appellants made no showing of how these other
landowners were similarly situated to them. See Gilmore v. County of Douglas, 406
F.3d 935, 937 (8th Cir. 2005) (plaintiff’s equal protection claim under § 1983 required
threshold showing that some government action caused her to be treated differently
from others similarly situated).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-